      Case 18-28206     Doc 31     Filed 11/06/18   Entered 11/06/18 19:43:20   Desc Main
                                      Document
                                 UNITED          Page 1 of COURT
                                        STATES BANKRUPTCY  1
                                  WESTERN DISTRICT OF TENNESSEE

In re:                                                              Chapter 13
TABITHA EBONY BLACK
Debtor(s)                                                           Case No. 18-28206-K


                                       NOTICE OF HEARING

      The Chapter 13 Trustee's Motion to Dismiss Chapter 13 for Failure To Provide
Required Documents having been filed by George W. Stevenson on November 06, 2018.

       NOTICE IS HEREBY GIVEN THAT:

      The Chapter 13 Trustee's Motion to Dismiss Chapter 13 Case for Failure To
Provide Required Documents shall be held on 11/27/2018, at 10:00 am in the United
States Bankruptcy Court, Room 600, 200 Jefferson Avenue, Memphis, Tennessee, 38103.

      Debtors should contact their attorney to see if their attendance is necessary .
This hearing may be continued or adjourned from time to time by oral announcement
(at the hearing) of the continued or adjourned date and time, without further
written notice.

                                                           /S/ George W. Stevenson
                                                           CHAPTER 13 TRUSTEE

                                  MOTION TO DISMISS
              CHAPTER 13 CASE FOR Failure To Provide Required Documents

      Comes now your Standing 13 Trustee who would show unto the Court the following
for which relief is sought:

      That pursuant to 11 U.S.C.A. 521 (a), (e), and/or (h), the debtor failed to
provide required documents to the Chapter 13 Trustee.

      PREMISES CONSIDERED, your Trustee prays:
      1. That the matter be set for hearing.
      2. That the case be dismissed.
      3. That the Trustee be granted such other and further relief to which he or
she may be entitled.

                                                           /S/ George W. Stevenson
                                                           CHAPTER 13 TRUSTEE

CC:    George W. Stevenson

       TABITHA EBONY BLACK
       2712 SUPREME AVENUE
       MEMPHIS, TN 38114

       BO LUXMAN ATTY
